The opinion of the court was delivered, by
Woodward, C. J.
A case stated, when well drawn, is like an issue developed by special pleading, and presents in a single point or in a series of points, the very matter that is up for judgment. The court cannot go beyond the issue that is thus brought upon the record, however manifest the justice that might be reached by going farther. The duty of the court is to decide the case that is stated, and to presume that what is not included was kept out for sufficient reason. Proceeding on this principle this case was considered at Nisi Prius as involving only the construction of several sections of the Act of Congress known as the Excise Law of June 30th 1864, and not as involving the construction of the contract between the parties. Their contract was briefly alluded to, but was not set out, nor so minutely examined as it would have been if the adjustment of rights, under its peculiar terms, had been the business in hand. Consequently, whilst it was felt to be inequitable for Waterman & Beaver to enhance the price of their rails to their customer, by neglecting to pay duty upon the pig-iron used in the construction, of the rails, the judgment stipulated for was fixed in amount, according to the construction to be placed upon the Act of Congress, and it was not seen how, in rendering judgment for the one or the other of those sums, this equity of the contract could be administered. Finding, on appeal, that my brethren concurred in the construction placed upon the Act of Congress, I solicited their particular attention to the terms of the stated case with a view of seeing whether the enhancement of the cost of the fails by reason of Waterman & Beaver’s neglect to pay duty on the pig-iron could be charged to Waterman & Beaver, and I understand them to be of opinion that the terms of the submission will not warrant such a modification of the judgment.
No question is supposed to be raised for our adjudication except the construction of the Act of Congress, and after considering all that has been urged on that head, I am instructed to affirm the judgment for the reasons given below.
The judgment is affirmed.